Citation Nr: 0513341	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  02-02 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hearing loss.





ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
September 1952.  He served in Korea and received the Combat 
Infantryman Badge. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  In its decision, the RO determined that new and 
material evidence had not been presented to reopen the claim 
of service connection for hearing loss. 

When the appeal was first before the Board in August 2003, 
the Board, unlike the RO, reopened the claim and remanded the 
issue of service connection for hearing loss for further 
procedural and evidentiary development before considering the 
claim on the merits.  As the RO has substantially completed 
the Board's requested development, no further action is 
needed to ensure compliance. Stegall v. West, 11 Vet.App. 268 
(1998).  

FINDING OF FACT

Hearing loss, as defined by VA regulation, was not present 
during service or for many years thereafter, and there is 
clear and convincing evidence that the post-service hearing 
loss is unrelated to noise exposure in service, including 
during combat with the enemy. 

CONCLUSION OF LAW

Hearing loss was not incurred or aggravated by service, and 
service connection may not be presumed on the basis of 
manifestation of the disability within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309. 3.385 (2004). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000, codified in part 
at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in part at 
38 C.F.R § 3.159, amended VA's duties to notify and to assist 
a claimant in developing information and evidence necessary 
to substantiate a claim.  

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence that 
VA will seek to provide, which information and evidence the 
claimant is expected to provide.  And under 38 C.F.R. 
§ 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

After reopening the claim, the Board remanded the matter in 
August 2003 to ensure VCAA compliance and other evidentiary 
development before the RO adjudicated the claim on the 
merits.  The RO notified the veteran of the VCAA in a 
February 2004 letter.  

As for the content of the notice, the RO notified the veteran 
of the evidence needed to substantiate the claim, namely, 
evidence of current hearing loss, evidence of an injury or 
event in service causing the hearing loss, and medical 
evidence of a relationship between current hearing loss and 
the injury or event in service, causing hearing loss.  The 
veteran was informed that VA would obtain service records, VA 
records and records of other Federal agencies and that VA 
would assist him in obtaining any other records he 
identified.  The veteran was given 60 days to respond.  After 
obtaining a VA medical examination and medical opinion and 
additional argument from the veteran, the RO denied the claim 
on the merits and notified the veteran of the determination 
in the September 2004 supplemental statement of the case.  In 
the supplemental statement of the case, he was notified to 
submit any evidence in his possession that would support his 
claim, complying with 38 C.F.R. § 3.159.  

As for the timing of the VCAA notice, the notice was given 
prior to the RO's decision on the merits in accordance with 
Peligrini. 

The VCAA notice, when issued, substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence) and of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).  

As for the 60 days for a response, prior to adjudicating the 
claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period. 

For these reasons, the veteran has not been prejudiced by 
either the timing or the content of the VCAA notice and no 
further development is needed to ensure VCAA compliance. 



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has not identified any 
outstanding evidence relevant to the issue and as there is 
otherwise no additional evidence to obtain, the Board 
concludes that the duty-to-assist provisions of the VCAA have 
been complied with.

Factual Background

Service records show that the veteran was in the infantry and 
served in combat in Korea.  

The service medical records, including the reports of 
entrance and separation examinations, contain no complaint, 
finding, or history of hearing loss.  On entrance and 
separation examinations, hearing, tested by both spoken and 
whispered voice, was 15/15 in each ear. 

After service, an undated, audiology report, apparently from 
1982 or 1983, documenting bilateral sensorineural hearing 
loss (typically noise -induced), which was thought to be 
consistent with Meniere's syndrome. 

Audiometric testing in January 1990, conducted by a private 
audiologist, revealed sensorineural hearing loss, typical of 
a noise-induced disorder.  History included military noise 
exposure.

In an August 1990 statement, Dr. G.G. reported that since 
1982 the veteran had had a reduction in hearing of the 
sensorineural type at the frequency of 4000 and at other 
frequencies around 4000, compatible with loss due to noise 
exposure.

On VA examination in August 1990, the veteran reported a 
history of progressive hearing loss since 1983. He stated 
that he was a veteran of the Korean Conflict and he served in 
the infantry.  Audiometric testing revealed bilateral 
sensorineural hearing loss.  No nexus opinion was given.

At a hearing in June 1991, the veteran testified that he was 
exposed to excessive noise while on the front lines in Korea.  
He denied exposure to excessive noise after service.  He 
stated that in 1980 he began to see hearing specialists.

Audiometric testing in February 2002, conducted by a private 
audiologist, revealed bilateral sensorineural hearing loss.  
History included military noise exposure. 

In response to the Board's request for a VA medical 
examination and medical opinion, the veteran was examined by 
VA in March 2004.  On the ear examination, the examiner 
reported that he had reviewed the veteran's file.  He then 
expressed the opinion that as there was no evidence of 
hearing loss at discharge or soon after discharge, it was not 
likely that hearing loss, described in an audiogram, was 
related to noise exposure fifty years ago.  The diagnosis was 
presbycusis. 

On VA audiology examination in March 2004, the examiner 
reported that she had reviewed the veteran's file, including 
the service medical records.  The veteran gave a history of 
hearing loss since 1980.  He stated that he was exposed to 
excessive noise without ear protection on the front lines in 
Korea and he denied exposure to noise after service.  
Audiometric testing revealed bilateral sensorineural hearing 
loss.  The examiner found no evidence to establish the 
presence of hearing loss during the veteran's service, 
including at discharge from service. 

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  

Service connection may also be granted for a chronic disease, 
where there is a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In cases in which sensorineural hearing loss is involved, 
service connection may be granted if hearing loss manifested 
to a compensable degree within one year after service.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

Hearing loss for the purpose of VA disability compensation is 
defined as impaired hearing when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385. 

Analysis

Hearing loss was not shown to be present during service and 
hearing loss was first shown in 1982 or 1983, thirty years 
after service.  For these reasons, service connection for 
hearing loss cannot be established on the basis that hearing 
loss was shown during service or hearing loss was manifest 
within the one-year presumptive period.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.303, 3.307, 3.309.  

This however does not end the analysis.  Since the veteran is 
a combat veteran, under 38 U.S.C.A. § 1154(b), the Board must 
also determine whether as a combat veteran, he is entitled to 
service connection for a claimed disability.  First, it must 
be determined whether there is evidence of service incurrence 
of an injury.  And second, whether the injury is consistent 
with the circumstances and conditions of such service.  

In this case, the post-service evidence since 1982 
establishes that the veteran has bilateral hearing loss that 
meets the VA standard for hearing disability under 38 C.F.R. 
§ 3.385.  Service records also show that the veteran was a 
combat infantryman during the Korean conflict.  The Board 
accepts this as satisfactory evidence of noise exposure as 
such exposure is consistent with the circumstances and 
conditions of such service.  Since the veteran has met both 
requirements there is a factual presumption of service 
connection, which is rebuttal by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b). 

The remaining question is whether there is medical evidence 
of a nexus between the current hearing loss and noise 
exposure during service, which is an essential element in any 
claim for service connection.  Where as here the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to 
support the claim.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

Alternatively, the nexus between the current disability and 
service can be satisfied by evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495 (1997)

Though the veteran has shown that he currently suffers from a 
bilateral hearing impairment and noise exposure during 
service is consistent with his service as a combat 
infantryman, the only probative medical evidence addressing 
whether the current hearing loss is related to service 
consists of the findings and opinions of the VA examiners.  
Each VA examiner had reviewed the veteran's file, but neither 
was able to associate the veteran's current hearing loss to 
noise exposure during service.  Also there is a prolonged 
period for about 30 years after service without complaint of 
hearing loss, which opposes rather supports continuity of 
symptomatolgy.  

As for the undated, audiology report in 1982 or 1983, 
documenting bilateral sensorineural hearing loss, while it 
was noted that such hearing was typically noise--induced, the 
veteran's hearing loss was thought to be consistent with 
Meniere's syndrome and it was not associated with noise 
exposure during service. 

As for Dr. G.G.'s report in 1990 that the veteran had hearing 
loss compatible with loss due to noise exposure, the noise 
exposure was not specifically attributed to noise exposure 
during service.  

As for audiometric testing in 1990 and 2002 by private 
audiologists, while history included military noise exposure, 
neither audiologist expressed the opinion that the veteran's 
hearing loss was due to noise exposure during service.  

As only independent medical evidence may be considered by the 
Board to support its findings, the Board finds that on the 
basis of the medical evidence of record and in the absence of 
continuity of symptomatology, there is clear and convincing 
evidence, uncontroverted, that the current hearing loss is 
not related to service. 


ORDER

Service connection for hearing loss is denied 



____________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


